Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Poland on 4/11/17. It is noted, however, that applicant has not filed a certified copy of the P.421288 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the language “terminated with a threat” (line 4, emphasis added) appears to include a typographical error; Examiner suggests amending to read –terminated with a thread--.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-9 are objected to because of the following informalities:  the language “The second stage diving regulator for scuba divers according to claim 1” (emphasis added) is objected to as claim 1 does not specify the intended use being for scuba divers; Examiner suggests amending to read –The second stage diving regulator according to claim 1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “securing the membrane in the point of mating with a valve lever” (line 4, emphasis added) is unclear as it is not known what is meant by the phrase ‘in the point of mating with’.  
Claim 1 recites the limitation "the connected body sections" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the language “characterized in that around the connected body sections” (line 9) is unclear as it is not known what is meant by this limitation, in particular what the body sections are referring to and what is mean by the phrase ‘characterized in that around’.
Regarding claim 1, the language “a swivel ring with” (line 10) is unclear as it is not known if Applicant is missing language after the term ‘with’, if Applicant is intending to set forth that the swivel ring includes the valve seat in line 11, or if it includes the valve seat in line 3 and additional structures further down in the claim.  It is not clear what elements comprise or are part of the swivel ring.  Examiner suggests amending to set forth clearly what elements are part of or comprise the swivel ring by utilizing a clause without line breaks which cause confusion as to what claimed elements are main components of the second stage diving regulator or which are subcomponents to other elements set forth in the claim.
Regarding claim 1, the language “a valve ended with” (line 12) is unclear as it is not known if Applicant is missing language after the term ‘with’, if Applicant is intending to set forth that the valve is ends with a thread in line 13, or if it includes the thread and additional structures further down in the claim.  It is not clear what limitations/elements comprise or are part of the valve.  Examiner suggests amending to set forth clearly what limitations/elements are part of or comprise the valve by utilizing a clause without line breaks which cause confusion as to what claimed elements are main components of the second stage diving regulator or which are subcomponents to other elements set forth in the claim.
Regarding claim 1, the language “a thread to which” (line 13) is unclear as it is not known if Applicant is missing language after the term ‘which’, if Applicant is intending to set forth that the pressure hose is connected to the thread (line 14), or if the thread includes limitations further down in the claim.  Examiner suggests amending to set forth clearly what limitations/elements are part of or comprise the thread by utilizing a clause without line breaks which cause confusion as to what claimed elements are main components of the second stage diving regulator or which are subcomponents to other elements set forth in the claim.
Regarding claim 1, the language “LP low/medium pressure hose” (line 14) is unclear as it is not known what is meant by a ‘LP low/medium pressure’.  The abbreviation LP based on the state of the art would appear to stand for ‘low pressure’.  It is unclear what is meant by a hose that is LP,  low, and medium pressure.
Regarding claim 1, the limitation set forth in lines 14-18 is unclear as this language appears to claim that the pressure hose is connected at an initial horizontal position on a side of the second stage regulator (0 degrees), connected at all intermediate angles downwards, to a tank, and to a position on an opposite side of the second stage regulator (180 degrees).  It is unclear how a single hose can be connected to each of the claimed positions at the same time.  In view of the disclosure it appears that the pressure hose is connected to the swivel ring such that it can be positioned at each of the claimed positions with respect to the second stage regulator.  Examiner suggests amending such that the swivel/rotatable feature is positively recited in this language.
Regarding claim 1, the language “through all intermediate angles downwards, to a tank” (line 16, emphasis added) is unclear as it is not known how a tank (presumably a pressurized tank of breathing gas common in the art), relates to connection of a pressure hose at intermediate angles downwards with respect to the diver.
Regarding claim 6, the language “securing the membrane in place of mating with the valve lever” (line 2-3, emphasis added) ) is unclear as it is not known what is meant by the phrase ‘in place of mating with’.
Claim 7 recites the limitation "the bottom position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 and 8-9 are rejected based on dependency on a rejected claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6-7 are also allowable if rewritten or amended to overcome the 112b rejections set forth above.
Claims 2-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable with the correction of the above discussed 112b rejections and objections.

Reasons for Allowance
When read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, a second stage diving regulator including a front body, an inflator button equipped with an elastic inhaling membrane connected with a pressure element securing the membrane with the valve lever, a perforated cover of the membrane, an elastic element of the inflator button, a nut securing all elements and tightened on the front body connected with a rear body provided with a membrane of an exhaust valve membrane and with a mouthpiece and an exhaust tee characterized in that around the connected body sections, a swivel ring with a valve seat and valve ending with a thread to which a LP low/medium pressure hose from a first stage regulator is connected from an initial horizontal position from a side of the second stage regulator (0 degrees) and is configured to swivel through all intermediate angles downwards to a horizontal position on an opposite side of the second stage regulator (180 degrees) as set forth in independent claim 1 in light of the disclosure.
The closest prior art references of record are: Wetzel et al. (4,676,238), Ferguson (5,233,976), Mitchell et al. (3,179,118), Jackson (5,501,213), Dague (5,213,095), and Cavaliere et al. (2014/0102453) which are all directed towards second-stage regulators where the air hose is rotatably connected there to; Krawczyk et al. (6,932,085) discloses a second stage regulator which allows the air hose to be switched to different lateral sides of the patient via a rotatable mouthpiece connected to the regulator.
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1 in light of the disclosure.  The prior art discloses various swivel connection of the pressure hose to the second stage regulator but do not disclose the structural elements and particular swivel action set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wetzel et al. (4,676,238), Ferguson (5,233,976), Mitchell et al. (3,179,118), Jackson (5,501,213), Dague (5,213,095), and Cavaliere et al. (2014/0102453) are all directed towards second-stage regulators where the air hose is rotatably connected there to; Krawczyk et al. (6,932,085) discloses a second stage regulator which allows the air hose to be switched to different lateral sides of the patient via a rotatable mouthpiece connected to the regulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785